SECURITY AGREEMENT
(in favor of YA II PN, Ltd.)
THIS SECURITY AGREEMENT (the “Agreement”) is entered into as of January 25,
2017  by and among (i) Cantabio Pharmaceuticals Inc., a Delaware corporation
(the “Issuer”), and (ii) any subsidiary and affiliate of the Issuer listed on
Schedule 1 attached hereto either now or joined in the future (the
“Subsidiaries”; and jointly, severally, and collectively with the Issuer, the
“Grantors”) in favor of YA II PN, Ltd., a Cayman Islands company (the “Secured
Party”).
WHEREAS, in connection with the Securities Purchase Agreement dated January 25,
2017 among the Secured Party and the Issuer (as amended, supplemented and
restated from time to time, the “Purchase Agreement”), the Issuer has agreed,
upon the terms and subject to the conditions of the Purchase Agreement, to issue
to the Secured Party convertible debentures as set forth in the Purchase
Agreement (collectively, as each may be amended, supplemented and restated from
time to time, the “Convertible Debentures”);
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS
1.1            Recitals.
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
1.2            Interpretations.
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
1.3            Definitions.
(a)            To the extent used in this Agreement and not defined herein,
terms defined in the UCC shall have the meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined) ascribed
to such terms in the UCC.  To the extent the definition of any category or type
of Collateral is expanded by any amendment, modification or revision to the UCC,
such expanded definition will apply automatically as of the date of such
amendment, modification or revision.
(b)        As used in this Agreement, the following terms shall have the
meanings indicated below (such meanings to be equally applicable to both the
singular and plural forms of such terms):
“Collateral” has the meaning set forth in Section 2.1.
“Event of Default” shall mean a Grantor materially breaching any provision of,
or defaulting in any of its material obligations under (i) the Convertible
Debentures; (ii) the Purchase Agreement; (iii) the Loan Instruments; and (iv)
any Transaction Document or any other agreement or document related to any of
the foregoing, in any case, following the expiration of any applicable cure
period.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Intellectual Property” shall mean all present and future trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.  Schedule 4 attached hereto
sets forth all Intellectual Property of the Grantors (as such Schedule may be
amended, modified or supplemented from time to time).
“Lien” has the meaning set forth in Section 4.2.
“Loan Instruments” has the meaning set forth in Section 6.1.
“Material Adverse Effect” shall mean any material and adverse affect as
determined by the Secured Party in its reasonable discretion upon (a) the
Grantors’ assets, business, operations, properties or condition, financial or
otherwise, taken as a whole; (b) the Grantors’ ability to make payment as and
when due of all or any part of the Obligations; or (c) the Collateral.
“Obligations” shall mean and include any and all debts, liabilities,
obligations, covenants and duties owing by any Grantor to the Secured Party, now
existing or hereafter arising of every nature, type, and description, whether
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, or contingent, and whether or not evidenced by a note,
guaranty or other instrument, and any amendments, extensions, renewals or
increases thereof, including, without limitation, all those under (i) the
Transaction Documents; (ii) any agreement or document related to the Transaction
Documents; or (iii) any other or related documents, and including any interest
accruing thereon after insolvency, reorganization or like proceeding relating to
the Grantors, whether or not a claim for post-petition interest is allowed in
such proceeding, and all costs and expenses of the Secured Party incurred in the
enforcement, collection or otherwise in connection with any of the foregoing,
including, but not limited to, reasonable attorneys’ fees and expenses and all
obligations of the Grantors to the Secured Party to perform acts or refrain from
taking any action.
“Other Loan Documents” shall mean any credit agreement or other facility,
warrant, mortgage, other debenture agreements or instruments, by and among the
Secured Party and the Grantors, under which there may be issued, or by which
there may be secured or evidenced any indebtedness for borrowed money,
including, without limitation, the Convertible Debentures.
“Permitted Indebtedness” shall mean: (i) indebtedness evidenced by the
Convertible Debentures; (ii) indebtedness described on Schedule 7.3 attached
hereto; (iii) indebtedness incurred solely for the purpose of financing the
acquisition or lease of any equipment by the Grantors, including capital lease
obligations with no recourse other than to such equipment; (iv) indebtedness (A)
the repayment of which has been subordinated to the payment of the Obligations
on terms and conditions acceptable to the Secured Party, including with regard
to interest payments and repayment of principal, (B) which does not mature or
otherwise require or permit redemption or repayment prior to or on the 91st day
after the maturity date of any Convertible Debenture then outstanding; and (C)
which is not secured by any assets of the Grantors; (v) indebtedness solely
between a Grantor and/or one of its domestic subsidiaries, on the one hand, and
a Grantor and/or one of its domestic subsidiaries, on the other which
indebtedness is not secured by any assets of such Grantor or any of its
subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by a Grantor, such
domestic subsidiary is controlled by a Grantor and such domestic subsidiary has
executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by such Grantor
or its subsidiary, as applicable, as collateral pursuant to a Collateral
Assignment Agreement in form and substance satisfactory to Secured Party in its
sole discretion; (vi) reimbursement obligations in respect of letters of credit
issued for the account of a Grantor or any of its subsidiaries for the purpose
of securing performance obligations of such Grantor or its subsidiaries incurred
in the ordinary course of business so long as the aggregate face amount of all
such letters of credit does not exceed $200,000 at any one time; (vii) renewals,
extensions and refinancing of any indebtedness described in clause (i) or (iii)
of this subsection; and (viii) indebtedness associated with acquiring new
intellectual property assets and licenses, so long as the proceeds are going to
the party(ies) from which the Grantor is acquiring the assets, licenses, and
other properties.
“Permitted Liens” shall mean (1) the security interest created by this
Agreement, (2) any prior security interest granted to the Secured Party, (3)
existing Liens disclosed by each Grantor on Schedule 4.2; (4) inchoate Liens for
taxes, assessments or governmental charges or levies not yet due, as to which
the grace period, if any, related thereto has not yet expired, or being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (5) Liens of carriers,
materialmen, warehousemen, mechanics and landlords and other similar Liens which
secure amounts which are not yet overdue by more than 60 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP; (6) licenses, sublicenses, leases
or subleases granted to other persons not materially interfering with the
conduct of the business of the Grantors; (7) Liens securing capitalized lease
obligations and purchase money indebtedness incurred solely for the purpose of
financing an acquisition or lease; (8) easements, rights-of-way, restrictions,
encroachments, municipal zoning ordinances and other similar charges or
encumbrances, and minor title deficiencies, in each case not securing debt and
not materially interfering with the conduct of the business of the Grantors and
not materially detracting from the value of the property subject thereto; (9)
Liens arising out of the existence of judgments or awards which judgments or
awards do not constitute an Event of Default; (10) Liens incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance, pension liabilities and social security benefits and
Liens securing the performance of bids, tenders, leases and contracts in the
ordinary course of business, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature (other than appeal bonds) incurred
in the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money); (11) Liens in favor of a banking institution
arising by operation of law encumbering deposits (including the right of
set-off) and contractual set-off rights held by such banking institution and
which are within the general parameters customary in the banking industry and
only burdening deposit accounts or other funds maintained with a creditor
depository institution; (12) usual and customary set-off rights in leases and
other contracts; and (13) escrows in connection with acquisitions and
dispositions.
“Real Estate” means all leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Grantor, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.  Schedule 5
attached hereto sets forth all Real Estate of the Grantors (as such Schedule may
be amended, modified or supplemented from time to time).
“Transaction Documents” shall mean (i) the Convertible Debentures, (ii) the
Purchase Agreement, (iii) the Mortgages, (iv) the Loan Instruments, (v) the
Other Loan Documents, and (vi) any other or related documents.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
of the UCC; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
ARTICLE 2.
SECURITY INTEREST
2.1           Grant of Security Interest.
(a)            As security for the payment or performance in full of the
Obligations, each Grantor hereby pledges to the Secured Party, its successors
and assigns, and hereby grants to the Secured Party, its successors and assigns,
a security interest in and to all assets and personal property of each Grantor,
wherever located and whether now or hereinafter existing and whether now owned
or hereafter acquired, of every kind and description, tangible or intangible,
including without limitation, all Real Estate, Goods, Inventory, Equipment,
Fixtures, Instruments, Documents, Accounts, Contracts and Contract Rights,
Chattel Paper, Deposit Accounts, Money, Letters of Credit and Letter-of-Credit
Rights, Commercial Tort Claims, Securities and all other Investment Property,
General Intangibles, Farm Products, all books and records and information
relating to any of the foregoing, all Supporting Obligations, and any and all
Proceeds and products of any and all of the foregoing, and as more particularly
described on Exhibit A attached hereto (collectively, the “Collateral”).
(b)            Simultaneously with the execution and delivery of this Agreement,
each Grantor shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, mortgages, certificates, affidavits and forms
as may, in the Secured Party’s reasonable judgment, be necessary to effectuate,
complete or perfect, or to continue and preserve, the security interest of the
Secured Party in the Collateral.
2.2            No Assumption of Liability.
The security interest in the Collateral is granted as security only and shall
not subject the Secured Party to, or in any way alter or modify any obligation
or liability of any Grantor with respect to or arising out of the Collateral.
ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE
3.1            Secured Party Appointed Attorney-In-Fact.
Except as set forth in Section 3.1(a) below, upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby appoints the Secured
Party as its attorney-in-fact, with full authority in the place and stead of
such Grantor and in the name of each Grantor or otherwise, from time to time in
the Secured Party’s discretion to take any action and to execute any instrument
which the Secured Party may reasonably deem necessary to accomplish the purposes
of this Agreement or for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest in the Collateral, including,
without limitation, to (a) file one or more financing statements, continuing
statements, filings with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office) or other documents; (b)
receive and collect all instruments made payable to a Grantor representing any
payments in respect of the Collateral or any part thereof and to give full
discharge for the same; and (c) demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Collateral as and when
the Secured Party may determine.  To facilitate collection, the Secured Party
may notify account debtors and obligors on any Collateral to make payments
directly to the Secured Party.  The foregoing power of attorney is a power
coupled with an interest and shall be irrevocable until all Obligations are paid
and performed in full.  The Grantors agree that the powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Collateral and shall not impose any duty upon the Secured Party to exercise
any such powers.
3.2            Secured Party May Perform.
If a Grantor fails to perform any agreement contained herein, the Secured Party,
at its option, may itself perform, or cause performance of, such agreement, and
the expenses of the Secured Party incurred in connection therewith shall be
included in the Obligations secured hereby and payable by the Grantors under
Section 8.4.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
4.1             Authorization: Enforceability.
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
4.2            Ownership of Collateral; Priority of Security Interest.
Each Grantor represents and warrants that it is the legal and beneficial owner
of the Collateral free and clear of any lien, security interest, option or other
charge or encumbrance (each, a “Lien”) except for the Permitted Liens.  Except
for the Permitted Liens, (i) the security interest granted to the Secured Party
hereunder shall be a first priority security interest subject to no other Liens,
and (ii) no financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office.
4.3            Location of Collateral.
The Collateral is or will be kept at the address(es) of each Grantor set forth
on Schedule 4.3 attached hereto.  Unless otherwise provided herein, the Grantors
will not remove any Collateral from such locations without the prior written
consent of the Secured Party.
4.4            Location, State of Incorporation and Name of Grantors.
Each Grantor’s principal place of business; state of incorporation, organization
or formation; organization id; and exact legal name is set forth on Schedule 4.4
attached hereto.
ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
5.1               Method of Realizing Upon the Collateral: Other Remedies.
If any Event of Default shall have occurred and be continuing:
(a)            The Secured Party may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral), and
also may (i) take absolute control of the Collateral, including, without
limitation, transfer into the Secured Party's name or into the name of its
nominee or nominees (to the extent the Secured Party has not theretofore done
so) and thereafter receive, for the benefit of the Secured Party, all payments
made thereon, give all consents, waivers and ratifications in respect thereof
and otherwise act with respect thereto as though it were the outright owner
thereof, (ii) require each Grantor to assemble all or part of the Collateral as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party that is reasonably
convenient to both parties, and the Secured Party may enter into and occupy any
premises owned or leased by a Grantor where the Collateral or any part thereof
is located or assembled for a reasonable period in order to effectuate the
Secured Party’s rights and remedies hereunder or under law, without obligation
to such Grantor in respect of such occupation, and (iii) without notice except
as specified below and without any obligation to prepare or process the
Collateral for sale, (A) sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable and/or (B) lease, license or dispose of the Collateral or any part
thereof upon such terms as the Secured Party may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale or any other disposition
of the Collateral shall be required by law, at least ten (10) days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale or other disposition of the Collateral is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale or other disposition of any Collateral regardless of notice of
sale having been given. The Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree, and waives all rights that
such Grantor may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof. Each Grantor hereby
acknowledges that (x) any such sale of the Collateral by the Secured Party may
be made without warranty, (y) the Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (z) such
actions set forth in clauses (x) and (y) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.
(b)            Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of or collection
from, or other realization upon, all or any part of the Collateral shall be
applied (after payment of any amounts payable to the Secured Party pursuant to
Section 8.3 hereof) by the Secured Party against, all or any part of the
Obligations in such order as the Secured Party shall elect, consistent with the
provisions of the Convertible Debentures. Any surplus of such cash or cash
proceeds held by the Secured Party and remaining after the indefeasible payment
in full in cash of all of the Obligations shall be paid over to whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
(c)            In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Grantors shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.
(d)            Each Grantor hereby acknowledges that if the Secured Party
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.
(e)            The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent permitted by applicable law, each Grantor hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Secured Party’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent permitted by applicable law, each Grantor hereby irrevocably waives
the benefits of all such laws.
5.2            Duties Regarding Collateral.
The Secured Party shall have no duty as to the collection or protection of the
Collateral or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Collateral actually in the Secured Party’s possession.
ARTICLE 6.
AFFIRMATIVE COVENANTS
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:
6.1            Existence, Properties, Etc.
Each Grantor shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain such Grantor’s due organization, valid existence and
good standing under the laws of its state of incorporation, and (ii) to preserve
and keep in full force and effect all qualifications, licenses and registrations
in those jurisdictions in which the failure to do so could have a Material
Adverse Effect; and (b) a Grantor shall not do, or cause to be done, any act
impairing the Grantor’s corporate power or authority (i) to carry on such
Grantor’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other agreement or document delivered in connection herewith,
including, without limitation any mortgages, pledges, or other collateral
documents, and any UCC-1 Financing Statement required by the Secured Party
(which documents, instruments, and agreements shall be collectively referred to
as the “Loan Instruments”) to which it is or will be a party, or perform any of
its obligations hereunder or thereunder.
6.2            Financial Statements and Reports.
Each Grantor shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
6.3            Maintenance of Books and Records: Inspection.
Each Grantor shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including, but not limited to, the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any fiscal year).
6.4            Maintenance and Insurance.
(a)            Each Grantor shall maintain or cause to be maintained, at its own
expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.
(b)            The Grantors shall maintain or cause to be maintained, at their
own expense, insurance in form, substance and amounts (including deductibles),
which the Grantors deem reasonably necessary to the Grantors’ business, (i)
adequate to insure all assets and properties of the Grantors of a character
usually insured by persons engaged in the same or similar business against loss
or damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Grantors; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.
6.5            Contracts and Other Collateral.
Each Grantor shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Collateral
to which such Grantor is now or hereafter will be party on a timely basis and in
the manner therein required, including, without limitation, this Agreement,
except to the extent the failure to so perform such obligations would not
reasonably be expected to have a Material Adverse Effect.
6.6            Defense of Collateral, Etc.
Each Grantor shall defend and enforce (a) its right, title and interest in and
to any part of the Collateral; and (b) if not included within the Collateral,
those assets and properties whose loss would reasonably be expected to have a
Material Adverse Effect, each against all manner of claims and demands on a
timely basis to the full extent permitted by applicable law (other than any such
claims and demands by holders of Permitted Liens).
6.7            Taxes and Assessments.
Each Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date), (b)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed upon a Grantor, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Grantors in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.
6.8            Compliance with Law and Other Agreements.
Each Grantor shall maintain its business operations and property owned or used
in connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which a Grantor is a party or by which
such Grantor or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
6.9            Notice of Default.
The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any Grantor
occurring since the date of the last financial statement of such Grantor
delivered to the Secured Party, which individually or cumulatively when viewed
in light of prior financial statements, which might reasonably be expected to
have a Material Adverse Effect on the business operations or financial condition
of the Grantors.
6.10            Future Subsidiaries.
Schedule 6.10 attached hereto lists all currently existing subsidiaries of the
Grantors.  If any Grantor shall hereafter create or acquire any subsidiary,
simultaneously with the creation or acquisition of such subsidiary, such Grantor
shall cause such subsidiary to become a party to this Agreement as an additional
"Grantor" hereunder, and to duly execute and deliver a guaranty of the
Obligations in favor of the Secured Party in form and substance reasonably
acceptable to the Secured Party, and to duly execute and/or deliver such other
documents, in form and substance reasonably acceptable to the Secured Party, as
the Secured Party shall reasonably request with respect thereto, including,
without limitation, a mortgage to the extent such subsidiary owns any Real
Estate.
6.11            Changes to Identity.
Each Grantor will (a) give the Secured Party at least 30 days' prior written
notice of any change in such Grantor's name, identity or organizational
structure, (b) maintain its jurisdiction of incorporation, organization or
formation as set forth on Schedule 4.4 attached hereto, (c) immediately notify
the Secured Party upon obtaining an organizational identification number, if on
the date hereof such Grantor did not have such identification number.
6.12            Perfection of Security Interests.
(a)            Financing Statements.  The Grantors hereby irrevocably authorize
the Secured Party, at the sole cost and expense of the Grantors, at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of the Grantors or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (ii) in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Collateral relates.  The Grantors agree to furnish any
such information to the Secured Party promptly upon request.  The Grantors also
ratify their authorization for the Secured Party to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.  The Grantors acknowledge that they are not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement without the prior written consent of the
Secured Party and agree that they will not do so without the prior written
consent of the Secured Party.  The Grantors acknowledge and agree that this
Agreement constitutes an authenticated record.
(b)        Possession.  The Grantors shall have possession of the Collateral,
except where expressly otherwise provided in this Agreement or where the Secured
Party chooses to perfect its security interest by possession in addition to the
filing of a financing statement.
6.13            Notice of Commercial Tort Claims.  Attached as Schedule 6.13 is
a list of all Commercial Tort Claims of the Grantors (as such Schedule may be
amended, modified or supplemented from time to time). If any Grantor shall at
any time acquire a Commercial Tort Claim, such Grantor shall immediately notify
the Secured Party in a writing signed by such Grantor which shall (a) provide
brief details of said claim and (b) grant to the Secured Party a security
interest in said claim and in the proceeds thereof, all upon the terms of this
Agreement, in such form and substance satisfactory to the Secured Party.
ARTICLE 7.
NEGATIVE COVENANTS
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing, each Grantor covenants and agrees that
it shall not:
7.1            Transfers; Liens and Encumbrances.
(a)            Sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Collateral, except the
Grantors may (i) sell or dispose of Inventory or Real Estate or assets related
thereto in the ordinary course of business, and (ii) sell or dispose of other
assets the Grantors have determined, in good faith, not to be useful in the
conduct of its business, and (iii) sell or dispose of accounts in the course of
collection in the ordinary course of business consistent with past practice.
(b)            Directly or indirectly make, create, incur, assume or permit to
exist any Lien in, to or against any part of the Collateral, other than
Permitted Liens.
7.2            Restriction on Redemption and Cash Dividends
Other than with respect to holders of Preferred Stock of the Company, directly
or indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on its capital stock without the prior express written consent of
the Secured Party.
7.3            Incurrence of Indebtedness.
Other than with respect to the Secured Party, or any of their Affiliates,
directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness.
7.4            Places of Business.
Change its state of organization or its principal place of business without the
prior written consent of the Secured Party, as more specifically set forth in
Section 4.4 hereof.
ARTICLE 8.
MISCELLANEOUS
8.1                        Notices.
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given as
set out in the Purchase Agreement. Any party may change its address by giving
notice to the other party stating its new address and e-mail address for
communications. Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement. The address and e-mail address for communications
with respect to any Grantor whom is not a party to the Securities Purchase
Agreement shall be the address and e-mail address set out on Schedule 1.
8.2            Security Interest Absolute.  All rights of the Secured Party
hereunder, the security interest in the Collateral and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Convertible Debentures, the Loan
Instruments, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Convertible Debentures, the Loan Instruments or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) the existence of any claim, set-off or other right which any
Grantor may have at any time against any other Grantor or the Secured Party,
whether in connection herewith or any unrelated transaction.
8.3            Severability.
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
8.4            Expenses.
In the event of an Event of Default, the Grantors will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Collateral; (ii) the exercise or
enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by a Grantor to perform or observe any of the provisions hereof.
8.5            Waivers, Amendments, Etc.
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by a Grantor of any undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of a Grantor contained in this Agreement, and no Event
of Default, shall be deemed to have been waived by the Secured Party, nor may
this Agreement be amended, changed or modified, unless such waiver, amendment,
change or modification is evidenced by an instrument in writing specifying such
waiver, amendment, change or modification and signed by the Secured Party in the
case of any such waiver, and signed by the Secured Party and the Grantors in the
case of any such amendment, change or modification.
8.6            Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral and shall: (i) remain in full
force and effect until the earlier of (x) satisfaction in full of the
Obligations or the satisfaction of both of the following at the same time (y)
the Issuer’s Registration Statement with respect to the shares in respect of the
Convertible Debentures issued in connection with the Purchase Agreement is
effective and (z) the closing price of the common stock of the Issuer is greater
than the Floor Price (as defined in the Convertible Debentures) for a period of
20 consecutive Trading Days; (ii) be binding upon each Grantor and its
successors and assigns; and (iii) inure to the benefit of the Secured Party and
its successors and assigns. If the Issuer’s Registration Statement with respect
to the shares in respect of the Convertible Debentures issued in connection with
the Purchase Agreement be declared effective, but the closing price of the
common stock of the Issuer not be greater than the Floor Price, then the
security shall remain in place until such time that the Floor price has been met
for 20 consecutive Trading Days, at which time it will terminate. Upon the
indefeasible payment or satisfaction in full of the Obligations, this Agreement
and the security interest created hereby shall terminate, and, in connection
therewith, each Grantor shall be entitled to the return, at its expense, of such
of the Collateral as shall not have been sold in accordance with this Agreement
or otherwise applied pursuant to the terms hereof and the Secured Party shall
deliver to the Grantors such documents as the Grantors shall reasonably request
to evidence such termination.
8.7            Independent Representation.
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
8.8            Indemnification.                                                      The
Grantors shall indemnify, defend, and hold the Secured Party, or any agent,
employee, officer, attorney, or representative of the Secured Party, harmless of
and from any claim arising in connection with this Agreement brought or
threatened against the Secured Party or any such person so indemnified by: any
Grantor, any other obligor or endorser of the Obligations or any other person
(as well as from reasonable attorneys' fees and expenses in connection
therewith) on account of the Secured Party's relationship with the Grantors, or
any other obligor or endorser of the Obligations (each of which may be defended,
compromised, settled, or pursued by the Secured Party with counsel of the
Secured Party's selection, but at the expense of the undersigned).
8.9            Applicable Law: Jurisdiction.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in New
York County, New York, and expressly consent to the jurisdiction and venue in
the state and federal courts sitting in the City of New York for the
adjudication of any civil action asserted pursuant to this Paragraph, provided,
however, that nothing herein shall prevent the Secured Party from enforcing its
rights and remedies (including, without limitation, by filing a civil action)
with respect to the Collateral and/or the Grantors in any other jurisdiction in
which the Collateral and/or the Grantors may be located.
8.10            Waiver of Jury Trial.
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO MAKE FINANCIAL ACCOMMODATIONS
TO THE ISSUER OR ANY GRANTOR, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER
DOCUMENTS RELATED TO THIS TRANSACTION.
8.11            Right of Set Off.
The Grantors hereby grant to the Secured Party, a lien, security interest and
right of setoff as security for all liabilities and obligations to the Secured
Party, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Secured Party or any of its affiliates, or any
entity under the control of the Secured Party, or in transit to any of them. At
any time, without demand or notice, the Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of the
Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
8.12            Liability of Grantors.  Notwithstanding any provision herein or
in any other Loan Instrument, the Grantors, and each of them, are and shall be
jointly and severally liable for any and all Obligations (whether any such
Obligation is specified as an obligation of the Grantors or of any of them).
8.13            Counterparts; Facsimile Signatures.  This Agreement may be
executed and delivered by exchange of facsimile signatures of the Secured Party
and the Grantors, and those signatures need not be affixed to the same copy. 
This Agreement may be executed in any number of counterparts.
8.14            Entire Agreement.
This Agreement and the other documents or agreements delivered in connection
herewith contain the entire understanding among the parties and supersede any
prior agreement or understanding among them with respect to the subject matter
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
GRANTORS:
CANTABIO PHARMACEUTICALS INC.
By:        /s/ Gergely Toth
Name:   Gergely Toth
Title:     Chief Executive Officer




GARDEDAM THERAPEUTICS INC.
By:         /s/ Gergely Toth
Name:   Gergely Toth
Title:     Chief Executive Officer
 
 





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 
SECURED PARTY:
 
YA II PN, LTD.
 
By:            Yorkville Advisors Global, LP
Its:            Investment Manager
 
      By:                          Yorkville Advisors Global II,  LLC
      Its:                          General Partner
 
      By:             /s/ Matthew Beckman                           
      Name:        Matthew Beckman
      Title:          Member
 
 
 
   




--------------------------------------------------------------------------------



EXHIBIT A
DEFINITION OF COLLATERAL
For the purpose of securing prompt and complete payment and performance by the
Grantors of all of the Obligations, each Grantor unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following “Collateral” of the Grantors (all capitalized terms
used herein and not defined in the Agreement shall have the respective meanings
ascribed thereto in the UCC):
A.            All Real Estate owned by any Grantor, wherever located and whether
now or hereinafter existing and whether now owned or hereafter acquired.
B.            All personal property of each Grantor, wherever located and
whether now or hereinafter existing and whether now owned or hereafter acquired,
of every kind and description, tangible or intangible, including without
limitation, all:
1.            Goods;
2.            Inventory, including, without limitation, all goods, merchandise
and other personal property which are held for sale or lease, or are furnished
or to be furnished under any contract of service or are raw materials,
work-in-process, supplies or materials used or consumed in any Grantor’s
business, and all products thereof, and all substitutions, replacements,
additions or accessions therefor and thereto; and any cash or non-cash Proceeds
of all of the foregoing;
3.            Equipment, including, without limitation, all machinery,
equipment, furniture, parts, tools and dies, of every kind and description
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by any Grantor, and used or acquired for use in the business of any
Grantor, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;
4.            Fixtures, including, without limitation, all goods which are so
related to particular real estate that an interest in them arises under real
estate law and all accessions thereto, replacements thereof and substitutions
therefor, including, but not limited to, plumbing, heating and lighting
apparatus, mantels, floor coverings, furniture, furnishings, draperies, screens,
storm windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;
5.            Instruments (including promissory notes);
6.            Documents;
7.            Accounts, including, without limitation, all Contract Rights and
accounts receivable, health-care-insurance receivables, and license fees; any
other obligations or indebtedness owed to any Grantor from whatever source
arising; all rights of any Grantor to receive any payments in money or kind; all
guarantees of Accounts and security therefor; all cash or non-cash Proceeds of
all of the foregoing; all of the right, title and interest of any Grantor in and
with respect to the goods, services or other property which gave rise to or
which secure any of the accounts and insurance policies and proceeds relating
thereto, and all of the rights of any Grantor as an unpaid seller of goods or
services, including, without limitation, the rights of stoppage in transit,
replevin, reclamation and resale and all of the foregoing, whether now existing
or hereafter created or acquired;
8.            Contracts and Contract Rights, including, to the extent not
included in the definition of Accounts, all rights to payment or performance
under a contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper;
9.            Chattel Paper (whether tangible or electronic);
10.            Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account);
11.            Money, cash and cash equivalents;
12.            Letters of Credit and Letter-of-Credit Rights (whether or not the
Letter of Credit is evidenced by a writing);
13.            Commercial Tort Claims;
14.            Securities Accounts, Security Entitlements, Securities, Financial
Assets and all other Investment Property, including, without limitation, all
ownership or membership interests in any subsidiaries or affiliates (whether or
not controlled by any Grantor);
15.            General Intangibles, including, without limitation, all Payment
Intangibles and Intellectual Property, tax refunds and other claims of any
Grantor against any governmental authority, and all choses in action, insurance
proceeds, goodwill customer lists, formulae, permits, research and literary
rights, and franchises.
16.            Farm Products;
17.            All books and records and information (including all ledger
sheets, files, computer programs, tapes and related data processing software)
evidencing an interest in or relating to any of the foregoing and/or to the
operation of any Grantor’s business, and all rights of access to such books and
records, and information, and all property in which such books and records, and
information are stored, recorded and maintained.
18.            To the extent not already included above, all Supporting
Obligations, and any and all cash and non-cash Proceeds, products, accessions,
and/or replacements of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing.

--------------------------------------------------------------------------------

SCHEDULE 1
(Subsidiaries and Affiliates)




Gardedam Therapeutics, Inc, a Delaware corporation
1250 Oakmead Pkwy
Sunnyvale, CA 94085
Attention: Tom Sawyer
E-Mail: corporate@cantabio.com

--------------------------------------------------------------------------------

SCHEDULE 4
(Intellectual Property)




Application No.
Title
Filing Date
Status
 
 
 
 






--------------------------------------------------------------------------------



SCHEDULE 4.2
(Permitted Liens)









--------------------------------------------------------------------------------

SCHEDULE 4.3
(Addresses)


Cantabio Pharmaceuticals Inc.
1250 Oakmead Pkwy
Sunnyvale, CA 9408




Gardedam Therapeutics, Inc, a Delaware corporation
1250 Oakmead Pkwy
Sunnyvale, CA 9408



--------------------------------------------------------------------------------





SCHEDULE 4.4
(Location, State of Incorporation, Name)


Legal Name:                                                      Cantabio
Pharmaceuticals Inc.
State of Inc.                                                      Delaware
Organization ID:                                                      99-0373067


Legal Name:                                                      Gardedam
Therapeutics, Inc.
State of Inc.                                                      Delaware
Organization ID:                                                      27-3699049





--------------------------------------------------------------------------------

SCHEDULE 5
(Real Estate)





--------------------------------------------------------------------------------

SCHEDULE 6.10
(Current Subsidiaries)




Cantabio Pharmaceuticals Inc. is a Delaware corporation.


The following are Cantabio Pharmaceuticals Inc.’s wholly-owned subsidiaries:


Cantabio Pharmaceuticals Inc.



--------------------------------------------------------------------------------







SCHEDULE 6.13
(Commercial Tort Claims)







--------------------------------------------------------------------------------

SCHEDULE 7.3
(Permitted Indebtedness)



